       Case: 3:17-cv-00393-slc Document #: 60 Filed: 08/22/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


 JEREMY CLARK,

               Plaintiff,                            Case No.: 17-CV-0393

       v.

 HEATHER HEINEN,

              Defendants.


               PLAINTIFF’S RULE 26(a)(3)(A) AND (B) DISCLOSURES


      Plaintiff Jeremy Clark, by his counsel, Cade Law Group LLC, submits his Rule

26(a)(3)(A) and (B) Disclosures, as follows:

                            NAMES OF POTENTIAL WITNESSES

1.    Plaintiff, Jeremy Clark.

2.    Defendant, Heather Heinen.

3.    Marcus St. Clair (DOC # 643717) – Mr. St. Clair currently is incarcerated in the

Stanley Correctional Facility, 100 Corrections Drive, Stanley, Wisconsin 54768, but is

the subject of a writ of habeas corpus ad testifcandum order.

4.    John D. Tiggs (a/k/a A’Kinbo J.S. Hasim, DOC #150033) - Mr. Tiggs currently is

incarcerated in the Waupun Correctional Facility, 200 S. Madison Street, Waupun,

Wisconsin 53963, but is the subject of a writ of habeas corpus ad testifcandum order.

5.    Nakisha Stewart, Clinician employed by or working for Dept. of Corrections.

6.    K. de Blanc, psychological associate, employed by or working for Dept. of
        Case: 3:17-cv-00393-slc Document #: 60 Filed: 08/22/19 Page 2 of 2



Corrections

7.      Sgt. Trevor H. Klemmer, Corrections officer, Dept. of Corrections.

8.      Witnesses needed for authentication of documents: Any medical provided who

has provided treatment to Plaintiff Jeremy Clark from January 1, 2016 to March 31,

2017.

                                          EXHIBITS

        Plaintiff’s exhibit list will be filed as a separate document as of today’s date.



 Dated this 22nd day of August, 2019.
                                               CADE LAW GROUP LLC

                                               By: s/ NATHANIEL CADE, JR.
                                                   Nathaniel Cade, Jr. SBN:1028115
                                                   P.O. Box 170887
                                                   Milwaukee, WI 53217
                                                   (414) 255-3802 (phone)
                                                   nate@cade-law.com
                                                   Attorneys for Plaintiff Jeremy Clark




                                               2
